Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on August 25, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “machine learning” in claims 3, 11, and 19, and “artificial intelligence” in claims 3, 8, 11, 16, and 19.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
CLAIM REJECTIONS – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 8, 11, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “machine learning” and “artificial intelligence” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each time the specification mentions one of those terms, it only says the intended outcome of using the machine learning or artificial intelligence, without specifying any internal detail about the steps, acts, or structures that either perform or use to achieve their intended effects. This includes paragraph 32, which briefly mentions that the machine learning and artificial intelligence algorithms “may be trained on predefined sets of data,” again without explaining how the training is performed or what type of data is even needed to train them. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The Office applies a four part test when examining claims for subject-matter eligibility under § 101. First, the claimed invention must be directed to one of the four statutory categories explicitly listed in § 101 (Step 1). MPEP § 2106(I.). Then, the claimed invention is analyzed to determine whether it is directed to one of § 101’s judicial exceptions (Step 2A Prong One) without reciting a practical application of the judicial exception (Step 2A Prong Two), and without reciting significantly more than the judicial exception (Step 2B). MPEP § 2106(I.).
With this framework in mind, the claims will now be analyzed for subject matter eligibility under § 101.
Claim 1
Step 1. Claim 1 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Except for the limitations highlighted with italics below, each and every other limitation of claim 1 recites and is directed to the “abstract idea” judicial exception to 35 U.S.C. § 101:
1. A computer-implemented method, comprising: 
	receiving, in an application on a mobile device, an identification of a legal topic; 
	providing, in the application, a first prompt for user input related to the legal topic; 
	receiving, in the application and in response to the first prompt, first information related to the legal topic; 
	storing the first information in a database on the mobile device; 
	providing, based at least in part on the first information, a second prompt for user input related to the legal topic; 
	receiving, in the application, second information related to the legal topic; 
	determining a legal form or document from a plurality of legal forms and documents based at least in part on the first information and second information; and 
	updating the legal form or document using the first information and the second information. 
As a whole, the invention collects information about a legal topic and analyzes it to draft a relevant legal document. Providing legal services by collecting facts from a client, researching pertinent forms for providing the legal services, and then providing the client with a relevant work product is a method of organizing human activity via legal interactions. See MPEP § 2106.04(a)(2) (subsection II.). Methods of organizing human activity are a form of abstract ideas, which are a judicial exception to 35 U.S.C. § 101. MPEP § 2106.04(a)(2). Accordingly, claim 1 is directed to a judicial exception to 35 U.S.C. § 101.
Step 2A, Prong Two. Claim 1 recites two additional elements: (1) performing the method using an application on a mobile device; and (2) storing information collected as part of the abstract process “in a database on the mobile device.” 
Neither additional element, when considered both individually and as a whole, transforms the judicial exception into a practical application. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” for storage is nominally or tangentially related to the invention.
Step 2B. Neither additional element, when considered both individually and as a whole, provides “significantly more” to the abstract idea. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” for storage is nominally or tangentially related to the invention.
Therefore, claim 1 is rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 2
The analysis in the rejection of claim 1 at the corresponding steps is hereby incorporated by reference. 
Claim 2 specifies that claim 1’s step of determining an appropriate legal form “is performed transparent to the user of the application.” But claim 2 does not specify how this step is performed “transparent” to the user; it merely describes what the user of the invention experiences when he or she uses the invention. Claim 2 thus does not describe anything different from what the user would experience if he or she obtained the claimed legal service from an attorney (or an accountant determining the relevant forms needed to file a tax return). For instance, an attorney providing estate planning services might collect relevant information from his or her client, and then input that information into a template in order to produce a complete will or revocable trust. The client does not have access to the attorney’s formbook, and thus the attorney’s determination of the pertinent legal forms is “transparent to” the client within the meaning of that term. (See Spec. ¶ 33).
Accordingly, since claim 2 does not add any additional elements to the judicial exception described in claim 1, it too is rejected for failing to recite significantly more than the judicial exception.
Claim 4
Step 1. Claim 4 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. As a whole, claim 4 invention collects information about a legal topic and analyzes it to draft a relevant legal document. Providing legal services by collecting facts from a client, researching pertinent forms for providing the legal services, and then providing the client with a relevant work product is a method of organizing human activity via legal interactions. See MPEP § 2106.04(a)(2) (subsection II.). Methods of organizing human activity are a form of abstract ideas, which are a judicial exception to 35 U.S.C. § 101. MPEP § 2106.04(a)(2). Accordingly, claim 1 is directed to a judicial exception to 35 U.S.C. § 101.
Step 2A, Prong Two. Claim 4 recites two additional elements: (1) performing the method using an application on a mobile device; and (2) storing “first information” collected as part of the abstract process “in a database on the mobile device.” Notably, claim 4’s further specification that “the first information, the second information, and the legal form or document are not stored outside of the mobile device” does not actually add anything new to claim 1, because claim 1 already says that the first information is stored in a place that is not outside the mobile device, and claim 1’s recitations of the “second information” and the “legal form” do not include any limitations about storage whatsoever, meaning claim 4 only further describes the concept of the second information and legal form not being stored.
In any case, neither additional element, when considered both individually and as a whole, transforms the judicial exception into a practical application. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” for storage is nominally or tangentially related to the invention.
Step 2B. Neither additional element, when considered both individually and as a whole, provides “significantly more” to the abstract idea. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” for storage is nominally or tangentially related to the invention.
Therefore, claim 4 is rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 5
Step 1. Claim 5 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. As a whole, claim 5 invention collects information about a legal topic and analyzes it to draft a relevant legal document. Providing legal services by collecting facts from a client, researching pertinent forms for providing the legal services, and then providing the client with a relevant work product is a method of organizing human activity via legal interactions. See MPEP § 2106.04(a)(2) (subsection II.). Methods of organizing human activity are a form of abstract ideas, which are a judicial exception to 35 U.S.C. § 101. MPEP § 2106.04(a)(2). Accordingly, claim 1 is directed to a judicial exception to 35 U.S.C. § 101.
Step 2A, Prong Two. Claim 5 recites two additional elements: (1) performing the method using an application on a mobile device; and (2) storing the information collected as part of the abstract process “in a database on the mobile device,” but more specifically, in “encrypted” storage. 
Neither additional element, when considered both individually and as a whole, transforms the judicial exception into a practical application. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” and encryption for storage is nominally or tangentially related to the invention.
Step 2B. Neither additional element, when considered both individually and as a whole, provides “significantly more” to the abstract idea. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” and encryption for storage is nominally or tangentially related to the invention.
Therefore, claim 5 is rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 6
Step 1. Claim 6 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. As a whole, claim 6 invention collects information about a legal topic and analyzes it to draft a relevant legal document. Providing legal services by collecting facts from a client, researching pertinent forms for providing the legal services, and then providing the client with a relevant work product is a method of organizing human activity via legal interactions. See MPEP § 2106.04(a)(2) (subsection II.). Methods of organizing human activity are a form of abstract ideas, which are a judicial exception to 35 U.S.C. § 101. MPEP § 2106.04(a)(2). Accordingly, claim 1 is directed to a judicial exception to 35 U.S.C. § 101.
Step 2A, Prong Two. Claim 6 recites three additional elements: (1) performing the method using an application on a mobile device; and (2) storing the information collected as part of the abstract process “in a database on the mobile device,” and (3) “outputting the legal form or document using one or more of text, email, and remote storage.”
None of the additional elements, when considered both individually and as a whole, transforms the judicial exception into a practical application. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” and encryption for storage is nominally or tangentially related to the invention. Similarly, additional element (3) is also insignificant extra-solution activity because it amounts to necessary data outputting.
Step 2B. Neither additional element, when considered both individually and as a whole, provides “significantly more” to the abstract idea. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” for storage is nominally or tangentially related to the invention. Similarly, additional element (3) is also insignificant extra-solution activity because it amounts to necessary data outputting.
Therefore, claim 6 is rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception to 35 U.S.C. § 101.
Claim 7
Step 1. Claim 6 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. As a whole, claim 6 invention collects information about a legal topic and analyzes it to draft a relevant legal document. Providing legal services by collecting facts from a client, researching pertinent forms for providing the legal services, and then providing the client with a relevant work product is a method of organizing human activity via legal interactions. See MPEP § 2106.04(a)(2) (subsection II.). Methods of organizing human activity are a form of abstract ideas, which are a judicial exception to 35 U.S.C. § 101. MPEP § 2106.04(a)(2). Accordingly, claim 1 is directed to a judicial exception to 35 U.S.C. § 101.
Step 2A, Prong Two. Claim 6 recites three additional elements: (1) performing the method using an application on a mobile device; and (2) storing the information collected as part of the abstract process “in a database on the mobile device,” and (3) “automatically transmitting the legal form to an entity.”
None of the additional elements, when considered both individually and as a whole, transforms the judicial exception into a practical application. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” and encryption for storage is nominally or tangentially related to the invention. Similarly, additional element (3) is also insignificant extra-solution activity because it amounts to necessary data outputting.
Step 2B. Neither additional element, when considered both individually and as a whole, provides “significantly more” to the abstract idea. Additional element (1) is tantamount to a mere instruction to apply the judicial exception to a generic computer, and additional element (2) is insignificant extra-solution activity because storing the information collected from the client amounts to necessary data gathering for performing the judicial exception, and the specific use of a “database” for storage is nominally or tangentially related to the invention. Similarly, additional element (3) is also insignificant extra-solution activity because it amounts to necessary data outputting.
Therefore, claim 7 is rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception to 35 U.S.C. § 101.
Claims 9, 10, and 12–15
The analysis above for the rejections of claims 1, 2, and 4–7 is hereby reincorporated by reference as applied to corresponding claims 9, 10, and 12–15 with the following modifications. At step 1, claims 9, 10, and 12–15 are understood to describe a machine rather than a process, and at steps 2A prong two and 2B, the “processor” and “computer-readable storage medium” having instructions for performing the judicial exception are found to be additional elements that, much like the mobile device of the corresponding claims, are tantamount to a mere instruction to apply the abstract idea to a generic computer.
Claims 17, 19, and 20
The analysis above for the rejections of claims 1, 2, and 4 is hereby reincorporated by reference as applied to corresponding claims 17, 19, and 20 with the following modifications. At step 1, claims 17, 19, and 20 are understood to describe an article of manufacture rather than a process, and at steps 2A prong two and 2B, the “computer-readable storage medium” having instructions for performing the judicial exception are found to be additional elements that, much like the mobile device of the corresponding claims, are tantamount to a mere instruction to apply the abstract idea to a generic computer.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4, 6–12, and 14–20 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0012618 A1 (“Finney”).
Claim 1
Finney discloses:
A computer-implemented method, comprising:
“FIGS. 2A-B illustrate a flow diagram of a preferred process performed by the network-based embodiment of the system 18 shown in FIG. 1.” Finney ¶ 
receiving, in an application on a mobile device, an identification of a legal topic;
“[A]t block 52, the user selects the state where divorce proceedings are to occur.” Finney ¶ 22. Selecting a state for the divorce proceedings falls within the scope of ‘receiving an identification of a legal topic’ because divorce is a legal proceeding that is regulated by a different set of laws in each respective state. See Finney ¶ 18 (last sentence).
providing, in the application, a first prompt for user input related to the legal topic;
“Then, at block 54, the application program retrieves and displays a question according to a predefined order of questions that is based on information required for the selected state.” Finney ¶ 23.
receiving, in the application and in response to the first prompt, first information related to the legal topic;
“At block 56, a user using the user interface at a corresponding user system 22 answers the displayed question.” Finney ¶ 23.
storing the first information in a database 
“At block 56, the user’s answer to the displayed question is recorded for possible later use in document generation.” Finney ¶ 23.
on the mobile device;
“While the preferred form of the invention incorporates interactive WebPages exchanged over the Internet . . . the entire method as illustrated in FIGS. 2A–B and the screen displays illustrated in FIGS. 3–6 may be incorporated in a software product distributed as a stand-alone program stored on a disk.” Finney ¶ 20.
providing, based at least in part on the first information, a second prompt for user input related to the legal topic;
“If at decision block 64 there does exist a specific question related to the response, the specific question is displayed to the user, see block 68.” Finney ¶ 25.
receiving, in the application, second information related to the legal topic;
“After block 68, the process returns to block 56.” Finney ¶ 25. “At block 56, the user's answer to the displayed question is recorded for possible later use in document generation.” Finney ¶ 23.
determining a legal form or document from a plurality of legal forms and documents based at least in part on the first information and second information;
“If it is determined that all the questions have been answered, the server system 20 automatically generates the required divorce documents for the selected state, county, or city based on the recorded responses to the questions and prestored algorithms for performing various calculations, such as child support, child custody or parenting plans, and alimony.” Finney ¶ 23; see also Finney ¶ 40 (“The documents that are automatically generated by the present invention include but are not limited to a summons, a petition for dissolution, findings of fact, parenting plan, order of child support, decree of dissolution, confidential information, verification of findings, and a child support schedule.”).
and updating the legal form or document using the first information and the second information.
“Once the system has received a confirmation that all questions have been answered, it proceeds to block 62 to generate the legal forms for filing. As noted above, the documents are prepared automatically, meaning that the system uses the information to generate forms having the information in the proper format.” Finney ¶ 28.
Claim 2
Finney discloses the computer-implemented method of claim 1, 
wherein determining the legal form or document from the plurality of legal forms is performed transparent to the user of the application.
“If it is determined that all the questions have been answered, the server system 20 automatically generates the required divorce documents for the selected state, county, or city.” Finney ¶ 23 (emphasis added). “Prepared automatically” means “that the system uses the information to generate forms having the information in the proper format.” Finney ¶ 28.
Claim 3
Finney discloses the computer-implemented method of claim 1, 
wherein determining the legal form or document from the plurality of legal forms is performed using machine learning and artificial intelligence.
System 20 uses “prestored algorithms for performing various calculations” to obtain the necessary information for generating completed forms. Finney ¶ 23.
Claim 4
Finney discloses the computer-implemented method of claim 1, 
wherein the first information, the second information, and the legal form or document are not stored outside of the mobile device.
“Before the forms are generated, however, the user may be required to instruct the system to do so or to indicate another preference such as sending the forms to a printer, disk, email address, or other location.” Finney ¶ 28. This sentence discloses the claimed negative limitation because the presence of the second alternative (storing the form on disk) together with the third and fourth alternatives (email and “other location”) illustrate that there is at least one embodiment in which the document is stored locally instead of remotely. 
Claim 6
Finney discloses the computer-implemented method of claim 1, further comprising 
outputting the legal form or document using one or more of text, email, and remote storage.
“Before the forms are generated, however, the user may be required to instruct the system to do so or to indicate another preference such as sending the forms to a printer, disk, email address, or other location.” Finney ¶ 28.
Claim 7
Finney discloses the computer-implemented method of claim 1, further comprising 
automatically transmitting the legal form to an entity.
“As shown in FIG. 2B, the system asks the user whether an attorney review is desired at block 64. If the users answer yes, the generated documents are automatically sent to an attorney for review, block 66.” Finney ¶ 30.
Claim 8
Finney discloses the computer-implemented method of claim 1, 
one or more of the steps of providing the first prompt, determining the second prompt, and selecting the legal form are performed using artificial intelligence.
System 20 uses “prestored algorithms for performing various calculations” to obtain the necessary information for generating completed forms. Finney ¶ 23.
Claims 9–12 and 14–16
Claims 9–12 and 14–16 describe a general purpose computing system that performs the same method as the computer-implemented method of corresponding claims 1–4 and 6–8. Finney discloses such a method for the reasons given in the previous rejections, and further discloses the general purpose computer and all of its claimed hardware components. See Finney ¶ 5.
Claims 17–20
Claims 17–20 describe substantially the same memory with the same instructions as described in claims 9–12, and are therefore rejected for the same reasons.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Finney as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication No. 2016/0307156 A1 (“Burner”).
Claim 5
Finney teaches the computer-implemented method of claim 1, 
wherein the first information, the second information, and the legal form or document are stored in 
“At block 56, the user’s answer to the displayed question is recorded for possible later use in document generation.” Finney ¶ 23. Likewise, the user may also save a completed form to disk. See Finney ¶ 28. In both cases, “the entire method as illustrated in FIGS. 2A–B and the screen displays illustrated in FIGS. 3–6 may be incorporated in a software product distributed as a stand-alone program stored on a disk.” Finney ¶ 20.
Finney does not appear to explicitly disclose whether or not the aforementioned storage is encrypted storage.
Burner, however, teaches a method for generating legal documents based on information provided by the person requesting the legal documents, wherein:
first information, the second information, and the legal form or document are stored in encrypted storage
“One skilled in the art may also recognize that there may be instances where a user does not wish to submit a citation, form, or report right away after completion. These will also be stored and encrypted locally and/or on the software backend on the electronic device and will be noted as incomplete.” Burner ¶ 42.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to encrypt the information that Finney collects as part of its process for generating legal documents, as taught by Burner. One would have been motivated to follow Burner’s direction for encrypting this information for two reasons, either one of which being a sufficient reason to combine the references. 
First, one would have been motivated to encrypt the legal documents and legal information because encryption “will ensure that when viewing the incomplete citation, form, or other report at a later time, the software only retrieves the files unique to that authorized user.” Burner ¶ 42.
Second, assuming the person of ordinary skill in the art is someone who is at least familiar with the legal profession, such a person would have been motivated by standards of professional conduct in the legal profession to encrypt the first and second information and the legal document, as that information is related to legal services that the person practicing this invention provides to the end-user. See, e.g., Model Rules of Prof’l Conduct R. 1.6(c) (“A lawyer shall make reasonable efforts to prevent the inadvertent or unauthorized disclosure of, or unauthorized access to, information relating to the representation of a client”) (emphasis added);1 State Bar of Cal. Standing Committee on Prof’l Responsibility and Conduct, Formal Opinion Interim No. 16-0002 (2019) (discussing the need for encryption in order to comply with California’s rules of legal professional conduct on competence and confidentiality);2 and 37 C.F.R. § 11.106(d) (providing the same rule for patent practitioners).
Claim 13
Claim 13 describes a general purpose computing system that performs the same method as the computer-implemented method of corresponding claim 5. Finney and Burner teach such a method for the reasons given in the previous rejections, and further discloses the general purpose computer and all of its claimed hardware components. See Finney ¶ 5.
OTHER PERTINENT ART
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 
US 20160019665 A1, US 20180300303 A1, US 20180247205 A1, US 20130097492 A1, US 20170192950 A1, and US 20180322105 A2 each describe software that generate legal documents after asking lay users various questions to gather information about their legal needs. 
US 20150135300 A1 discloses a system that encrypts legal documents in the context of active litigation.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov and personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.3 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                       



    
        
            
    

    
        1 Available at https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_professional_conduct/rule_1_6_confidentiality_of_information/
        
        2 Available at https://www.calbar.ca.gov/Portals/0/documents/publicComment/2019/Formal-Opninion-Interim-No.16-0002-Data-Breaches.pdf?ver=2019-12-23-113618-973
        
        3 WARNING: The Examiner does not have access to this fax number; faxes sent to this number may simply be added to the file wrapper, and only after a significant processing delay.